DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

****Regarding the cited drawing objections below, Applicant’s claims comprise an inordinate amount of drawings issues wherein the proper relationship of the parts claimed is difficult to ascertain. In general, the structural relationships claimed between the elements are not correct, for example, a car may comprise a tire and brake lights as components however it is incorrect to claim that the tire is connected to the brake lights.  Similarly, the Applicant in claim 1 recites “a driving assembly (130), connected to the power assembly (120)” in line 6. In view of the Office, in no way is the driving assembly, connected to the power assembly as claimed and shown in Applicant’s Figures. The drawings provided do not match the claimed subject matter furthermore, the specifications disclosure supports the claimed limitations but not the drawings.  The Applicant is required to review the claimed subject matter and correct the claimed limitations as recited such that they are supported by the drawings provided and the examination of the claims may be straightforward.  In the first 9 claims examined, there exists 24 drawings objections and compound with each addition dependent claim.  The remainder of the claim objections are not cited for brevity and are left to the Applicant to review and correct as see fit.  The Applicant may contact the Examiner for addition guidance.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “a bucket body having an inner cavity” as recited in claim 1 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a power assembly… configured to detachably mate with the power input member of a storage column of the vending machine” as recited in claim 1 line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “driving assembly connected to the power assembly” as recited in claim 1 line 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a driving assembly… configured to drive the power assembly to move back and forth” as recited in claim 1 line 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a set direction” as recited in claim 1 line 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “the first motor is connected with the bucket body” as recited in claim 2 line 2-3 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 15. No new matter should be entered.

Therefore, the limitations “the linear driving assembly is connected with the power assembly” as recited in claim 2 lines 4-5 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 15. No new matter should be entered.

Therefore, the limitations “wherein the linear driving assembly comprises a driving belt, a driving wheel, and a driven wheel” as recited in claim 3 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 16. No new matter should be entered.
Therefore, the limitations “arranged at an interval in the set direction” as recited in claim 3 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 16. No new matter should be entered.
Therefore, the limitations “wherein the power assembly is connected with the driving belt” as recited in claim 3 lines 5-6 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 16. No new matter should be entered.
Therefore, the limitations “wherein, when the driving belt moves, the driving belt is configured to drive the power assembly to move synchronously” as recited in claim 3 lines 6-7 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 16. No new matter should be entered.


Therefore, the limitations “the power assembly is configured to move in the set
direction.” as recited in claim 4 line 4 must be shown or the feature(s) canceled from the claim(s).  Similar issues in claims 11,12 and 17. No new matter should be entered.

Therefore, the limitations “two guiding posts” as recited in claim 5 line 2 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 18. No new matter should be entered.
Therefore, the limitations “two guiding posts are respectively arranged at the upper part and the lower part of the bucket” as recited in claim 5 line 3-4 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 18. No new matter should be entered.

Therefore, the limitations “wherein the partition plate is connected with the power assembly” as recited in claim 7 line 3 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 20. No new matter should be entered.
Therefore, the limitations “the inner cavity” as recited in claim 7 line 4 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 20. No new matter should be entered.


Therefore, the limitations “a transmission mechanism” as recited in claim 9 line 2 must be shown or the feature(s) canceled from the claim(s).  Similar issues in claims 13 and 14. No new matter should be entered.
Therefore, the limitations “the output shaft” as recited in claim 9 line 3 must be shown or the feature(s) canceled from the claim(s).  Similar issues in claims 13 and 14. Similar issues in claims 13 and 14. No new matter should be entered.
Therefore, the limitations “move from a first position to a second position” as recited in claim 9 lines 4-5 must be shown or the feature(s) canceled from the claim(s).  Similar issues in claims 13 and 14. No new matter should be entered.
Therefore, the limitations “the output shaft of the second motor rotates in a first preset direction” as recited in claim 9 lines 6 must be shown or the feature(s) canceled from the claim(s).  Similar issues in claims 13 and 14. No new matter should be entered.
Therefore, the limitations “the transmission mechanism is further configured to move from the second position to the first position” as recited in claim 9 lines 7 must be shown or the feature(s) canceled from the claim(s).  Similar issues in claims 13 and 14. No new matter should be entered.

Therefore, the limitations “wherein the driving assembly of the bucket is configured to drive the power assembly of the bucket” as recited in claim 10 lines 10-11 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,11,12,15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “to move back and forth in a set direction,” in line 7. It is unclear as to what is specifically is the set direction since the specifications do not provide disclosure as to what is the set direction.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Appropriate clarification is required.

	Claim 2 recites the limitations “linear driving assembly,” in lines 3-4.  It is not clear as what specific element member is recited since, the drawings and the specifications do not provide support as to what specifically is the linear driving assembly.  Similar issue in claims 3 and 15.  Appropriate clarification is required.

	Claim 4 recites the limitations “under the guidance of the guiding assembly,” in line 4. It is unclear as to what is specifically meant by the term under the guidance of the guiding assembly, the limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Similar issues in claims 11,12  and 17. Appropriate clarification is required.
Claim 5 recites the limitations “wherein the two guiding posts are extended in the set direction,” in line 2. It is unclear as to what is specifically meant by the term are 
Claim 6 recites the limitations “to enable the power assembly to suspend relative to the inner wall of the bucket body,” in line 2. It is unclear as to what is specifically recited since in no embodiments, is the power assembly suspended from the from the guiding posts.  As best construed the power assembly is mounted to a bracket which connects to a vertical partition plate connected to a protective plate that is mounted on the guiding assembly disposed on the top side of the bucket, see applicant’s Figure 5.
The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Similar issue in claim 19. Appropriate clarification is required.

Claim 7 recites the limitation "the inner cavity" in 4.  There is insufficient antecedent basis for this limitation in the claim. Similar issue in claim 20.

Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 recites the limitations “the bucket is configured to be opposite to any one of the plurality of storage columns,” in lines 9-10.  It is suggested the limitations be amended to read --the bucket is disposed opposite to one of the plurality of storage columns--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticapated by Herzog (US 6,755,322).

Referring to claim 1. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), comprising:
a bucket body (body of 400 and members 201; Figure 2) having an inner cavity (interior cavity of 400 for housing product);
a power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4), arranged in the inner cavity of the bucket body (disposed interior to the body of 400 and members 201; Figure 2) and configured to detachably mate (detachably connects members 515 to 304; see Figure 7A and 8A) with the power input member (304; Figure 3) of a storage column (301 of shelf 105; see Figure 8A) of the vending machine (101; Figure 1), to supply power to the power input member (rotate and drive member 304; Figure 3); and
a driving assembly (consisting driving members 212 and 213; Figure 2), connected to the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) and configured to drive the power assembly 

Referring to claims 2 and 15. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), comprising:
wherein the driving assembly (consisting driving members 212 and 213; Figure 2) comprises a first motor (212) and a linear transmission assembly (Two movable carriages 215 and 216 are located in tracks in vertical members 209 and 210 and connected through belts (not shown) to vertical drive motor 212; Col. 4 lines 57-59), wherein the first motor (212) is connected with the bucket body (body of 400 and members 201; Figure 2), wherein the first motor (212) is in transmission connection with the linear driving assembly (not shown in applicant’s drawings; construed to be “Two movable carriages 215 and 216 are located in tracks in vertical members 209 and 210 and connected through belts (not shown) to vertical drive motor 212; Col. 4 lines 57-59), and wherein the linear driving assembly (not shown in applicant’s drawings) is connected with the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4).

Referring to claims 3 and 16. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), 
wherein the linear driving (not shown in applicant’s drawings; construed to be “Two movable carriages 215 and 216 are located in tracks in vertical members 209 and 210 and connected through belts (not shown) to vertical drive motor 212; Col. 4 lines 
driving belt (driving belt in member 210 not shown; Col. 4 lines 57-59) is socketed on the driving wheel (pulley connection of motor 212 at top end of 210) and the driven wheel (pulley connection of motor 212 at bottom end of 210), wherein the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) is connected with the driving belt (indirectly connected through the body), and wherein, when the driving belt (driving belt in member 210 not shown; Col. 4 lines 57-59) moves, the driving belt (driving belt in member 210 not shown; Col. 4 lines 57-59) is configured to drive the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) to move synchronously (in a vertical direction).

Referring to claims 4,11,12 and 17. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), 

wherein the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) is slidably connected with the guiding assembly (the power assembly moves along the guiding assembly when the bucket moves), and wherein,
under the guidance of the guiding assembly (members 209; Figure 2), the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) is configured to move in the set direction (in a vertical direction).

Referring to claims 5 and 18. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), 
wherein the guiding assembly (members 209; Figure 2) comprises two guiding posts (top end of members 209 attached to member 205; Figure 2), wherein the two guiding posts are extended in the set direction (are aligned in the same direction), and wherein the two guiding posts (top end of members 209 attached to member 205; Figure 2) are respectively arranged at the upper part (top end of members 209) and the lower part of the bucket (bottom end of members 209).

Referring to claims 6 and 19. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), 


Referring to claims 7 and 20. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), 
wherein the bucket body (body of 400 and members 201; Figure 2) is provided
with a support frame (435; Figure 4), wherein the support frame (435) comprises a partition plate (425; Figure 6B), wherein the partition plate (425; Figure 6B) is connected (not connected; partition plate 425 appears to be connected to a bracket supporting the power assembly) with the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4), and is configured to move along the set direction (parallel to the front wall 402; Figure 10) with the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4), wherein the partition plate (425) is configured to divide the inner cavity (interior cavity of 400) of the bucket body (body of 400 and members 201; Figure 2) into a mounting space (space between left member 209 and partition plate 425; Figure 2) and a commodity accommodating space (space between the partition plate 425 and side wall 403), wherein the mounting space (space between left member 209 and partition plate 425; Figure 2) and the commodity accommodating space (space between the partition 

Referring to claim 8. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), 
wherein the support frame (435) further comprises a protective plate (cover portion of 435), wherein the protective plate (cover portion of 435) is connected with the partition plate (425), and wherein the protective plate (cover portion of 435) and the partition plate (425) are arranged to enclose the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) in the mounting space (partially covers on one side).

Referring to claims 9,13 and 14. Herzog discloses a bucket (400; Figure 2) for vending machine (101; Figure 1), 
wherein the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) comprises a mounting part (410; Figure 6), a second motor (433), and a transmission mechanism (members 506, 510 and 512; Figure 5) in transmission connection with the output shaft (509) of the second motor (433) arranged on the mounting part (410; Figure 6), wherein the transmission mechanism (members 506, 510 and 512; Figure 5) is configured to move from a first position (member 515 not in contact with member 304) to a second position (member 
wherein the transmission mechanism is further configured to move from the second position (member 515 in contact with member 304) to the first position (member 515 not in contact with member 304) for detaching from the power input member (304) of the storage column (301) when the output shaft (510) of the second motor rotates (433) in a second preset direction (to drive member 304), and wherein the first preset direction is opposite to the second preset direction (Figure 7A and 8A).

Referring to claim 10. Herzog discloses a vending machine (101; Figure 1), comprising a plurality of storage columns (105 and 301) and a bucket (400; Figure 2);
wherein the bucket (400; Figure 2) for vending machine (101; Figure 1), comprising:
a bucket body (body of 400 and members 201; Figure 2) having an inner cavity (interior cavity of 400 for housing product);
a power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4), arranged in the inner cavity of the bucket body (disposed interior to the body of 400 and members 201; Figure 2) and configured to detachably mate (detachably connects members 515 to 304; see Figure 7A and 8A) with the power input member (304; Figure 3) of a storage column (301 of shelf 105; see Figure 8A) of the vending machine (101; Figure 1), to supply power to the power input member (rotate and drive member 304; Figure 3); and


wherein the bucket body (body of 400 and members 201; Figure 2) of the bucket (400; Figure 2) is configured to be opposite (disposed opposite) to any one of the plurality of storage columns (columns disposed on shelves 105; Figure 2), wherein the driving assembly (consisting driving members 212 and 213; Figure 2) of the bucket (400) is configured to drive the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) of the bucket (400) to move back and forth in a set direction (in a vertical direction), so that the power assembly (power assembly attached to the left side of bin 401 including motor 433; as shown in Figure 4) detachably mates (member 515 can engage and disengage from member 304) with the power input member (304) of any one of the plurality of storage columns (columns disposed on shelves 105; Figure 2) that the bucket body (body of 400 and members 201; Figure 2) is opposite to, to provide power to the power input member (304) for outputting the commodities (dispensing articles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651